Order entered May 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01084-CR

                            ANDRE DJUNA HUBERT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-60671-M

                                           ORDER
        The Court GRANTS appellant’s May 6, 2013 “motion for leave to release sealed or

redacted brief to appellant” to the extent that counsel may provide appellant with a redacted copy

of the brief.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE